                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

PHILLIP SMITH,                               )
                                             )
                        Plaintiff,           )
                                             )
                 v.                          )
                                             )         8:19CV298
WILLIAM W. IVERSON, individually and )
in his official capacity Supervisory Deputy  )
of the USMS Metro Fugitive Task Force        )
Lincoln, Nebraska, MARK LONG,                )   MEMORANDUM AND ORDER
individually and in his official capacity as )
an employee of the USMS Metro Fugitive       )
Task Force Lincoln, Nebraska, ALAN           )
MOORE, individually and in his official      )
capacity as an employee of the State of      )
Nebraska and the Sheriff of Wilber, Saline   )
County, JEFF MULBERRY, individually          )
and in his official capacity as an employee  )
and captain of the Saline County Jail,       )
SALINE COUNTY, a political subdvision        )
of The State of Nebraska, CITY OF            )
WILBER, a political subdivision of the       )
State of Nebraska, TAD EICKMAN,              )
individually and in his official capacity as )
City Attorney of the City of Wilber/Saline   )
County, ADAM DRAKE, individually and )
in his official capacity as an employee and  )
jail administrator of Saline County Jail,    )
TROY MILLER, Dr., individually and in        )
his official capacity as an employee and     )
outside medical provider to the Saline       )
County Jail, KOREEN MULLEN,                  )
individually and in her official capacity as )
an employee and medical nurse of Saline      )
County Jail, MARSHALL LUX,                   )
individually and in his official capacity as )
an employee and state ombodsman of the       )
State of Nebraska, and BARB BRUNKOW, )
individually and in her official capacity as )
an employee and assistant state ombodsman )
of the State of Nebraska,                    )
                                             )
                        Defendants.
       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in Forma Pauperis
(“IFP”). (Filing No. 2.) The court has received a certified copy of Plaintiff’s trust account
information. (Filing No. 7.) Plaintiff is permitted to proceed IFP.

       Prisoner plaintiffs are required to pay the full amount of the court’s $350.00 filing fee by
making monthly payments to the court, even if the prisoner is proceeding IFP. 28 U.S.C. § 1915(b).
The Prison Litigation Reform Act “makes prisoners responsible for their filing fees the moment the
prisoner brings a civil action or files an appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997);
Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

         Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing fee in the
amount of 20 percent of the greater of Plaintiff’s average monthly account balance or average
monthly deposits for the six months preceding the filing of the Complaint. Here, the court finds the
initial partial filing fee is $9.52, based on an average monthly account balance of $47.63. Plaintiff
must pay this initial partial filing fee within 30 days or his case will be subject to dismissal. Plaintiff
may request an extension of time if one is needed.

       In addition to the initial partial filing fee, Plaintiff must “make monthly payments of 20
percent of the preceding month’s income credited to the prisoner’s account.” 28 U.S.C. §
1915(b)(2). The statute places the burden on the prisoner’s institution to collect the additional
monthly payments and forward them to the court as follows:

        After payment of the initial partial filing fee, the prisoner shall be required to make
        monthly payments of 20 percent of the preceding month’s income credited to the
        prisoner’s account. The agency having custody of the prisoner shall forward
        payments from the prisoner’s account to the clerk of the court each time the amount
        in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee, Plaintiff’s
institution must collect the remaining installments of the filing fee and forward the payments to the
court.

       Plaintiff is advised he will remain responsible for the entire filing fee, as long as he is a
prisoner, even if the case is dismissed at some later time. See In re Tyler, 110 F.3d at 529-30;
Jackson, 173 F. Supp. 2d at 951.

        IT IS THEREFORE ORDERED that:

                                                    2
        1.      Plaintiff’s Motion for Leave to Proceed IFP (Filing No. 2) is granted.

       2.      Plaintiff must pay an initial partial filing fee of $9.52 within 30 days, unless the court
extends the time in which he has to pay in response to a written motion.

       3.     After payment of the initial partial filing fee, Plaintiff’s institution must collect the
additional monthly payments in the manner set forth in 28 U.S.C. § 1915(b)(2), quoted above, and
forward those payments to the court.

        4.       The clerk’s office is directed to send a copy of this order to the appropriate official
at Plaintiff’s institution.

        5.     The clerk’s office is directed to set a pro se case management deadline in this case
using the following text: August 19, 2019: initial partial filing fee payment due.

        6.      Plaintiff is advised that, following payment of the initial partial filing fee, the next
step in Plaintiff’s case will be for the court to conduct an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

        DATED this 18th day of July, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge




                                                   3
